Citation Nr: 1720875	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1961 to August 1962 and reserve service periods from June 1949 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for bilateral hearing loss was last denied in a July 1990 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016) 

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for bilateral hearing loss.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for bilateral hearing loss was denied in a July 1990 rating decision because at the time of the Veteran's claim there was no medical nexus between the Veteran's military service and current hearing loss.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in April 2012.  In August 2012, the RO reopened the claim, on the basis of new and material evidence (current VA examination), and denied the claim on its merits.

Evidence added to the record since the July 1990 rating decision includes, in pertinent part, private treatment records and a VA examination.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss, and the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that both his active and reserve service caused his current bilateral hearing loss.  Specifically, the Veteran has stated throughout the record that exposure to auxiliary power units used to start aircraft engines, without any available ear protection during the 1940s, 1950s, and 1960s, caused his bilateral hearing loss.

In his February 2014 application for compensation, the Veteran stated that he served in the Navy Reserves from June 1949 to March 1989.  In January 2014, the record reflects that the RO attempted to retrieve the Veteran's reserve medical records from October 1949 to August 1969.  However, it is unclear if all of these records have been received.

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106; 38 C.F.R. § 3.6 (a), (c), (d) (2015).

The specific dates during which the Veteran served on ACDUTRA during his Navy Reserve service are not part of the claims file. On remand, efforts should be made to verify all dates of ACDUTRA, and obtain his Navy Reserve records. As these records are relevant to the Veteran's claim, an attempt must be made to obtain them. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, in June 2012, the Veteran submitted an authorization and consent to release information to the VA from the Naval Air Station in Willow Grove, Pennsylvania for treatment records related to his Navy service.  In January 2014, the RO requested another authorization and consent to release information for the same Naval Air Station.  However, it does not appear from the record that the RO attempted to retrieve these records with the June 2012 authorization submitted by the Veteran. 

Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records, and on remand, the RO must do so.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  If the RO determines that the records sought do not exist or that further attempts to obtain these records would be futile, the Veteran and his representative must be notified in accordance with VA regulations and also be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e) (2015).

Furthermore, the April 2012 rating decision relied on a June 2012 VA hearing loss examination that found no link between the Veteran's bilateral hearing loss and military service.  The examiner opined that the Veteran did not claim hearing loss until 1990, long after his active military duty.  Based on this, the examiner stated that hearing loss is less likely than not incurred in or caused by the Veteran's military service. 

However, the Veteran had periods of reserve service beginning June 1949 and ending in March 1989, only one year prior to his claim of bilateral hearing loss.  It appears from the examination report that the examiner did not take into account these dates in rendering his opinion.  Therefore, the June 2012 is inadequate for rating purposes.  On remand, the RO must obtain an addendum opinion discussing whether or not the Veteran's active duty or reserve service periods are related to his current bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain and associate any additional records relating to periods of ACDUTRA (from June 1949 to March 1989), including service personnel records from all appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file. 

2.  Obtain and associate with the evidence of record the Veteran's clinical records from the NPRC for treatment at the Naval Air Station in Willow Grove, Pennsylvania from June 1949 to March 1989.  All attempts to secure this evidence must be documented in the claims file by the RO.

If the RO determines that the records sought do not exist or that further attempts to obtain these records would be futile, the Veteran and his representative must be notified in accordance with VA regulations and also be given an adequate opportunity to respond.  38 C.F.R. § 3.159(e).

3.  After the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the June 2012 VA examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.  A new examination of the Veteran is only required if the medical professional providing the opinion finds one is necessary.

4.  After reviewing the Veteran's claims file and with consideration of the Veteran's lay statements and active and reserve service, a qualified medical professional is asked to address the following: 
  
Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to either his active or reserve military service?  

The examiner should not base any opinions on the absence of service treatment records.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5.  If the examiner feels an examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

7.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


